                        Case 2:19-cv-05437-CJC-MRW Document 33-1 Filed 07/17/20 Page 1 of 2 Page ID #:396




                          1                             PROOF OF SERVICE
                                         Hamid Mottaghinejad v. Sprouts Farmers Market, Inc., et al.
                          2                       Case No. 2:19-cv-05437 CJC (MRWx)
                          3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                          4         I am employed in the County of Los Angeles, State of California. I am over the
                              age of 18 years and am not a party to this action. My business address is 180 E.
                          5   Ocean Boulevard, Suite 850, Long Beach, California 90802.
                          6         On July 17, 2020, I served the foregoing document described as NOTICE OF
                              SETTLEMENT AS TO ENTIRE ACTION on interested parties in this action by
                          7   placing a true copy thereof enclosed in sealed envelopes as follows:
                          8        SEE ATTACHED SERVICE LIST
                                  (By U.S. Mail) I am readily familiar with my employer’s business practice for
                          9        collection and processing of correspondence for mailing with the United States
                                   Postal Service. I am aware that on motion of the party served, service is
    LL P




                         10        presumed invalid if postal cancellation date or postage meter is more than one
                                   day after date of deposit for mailing in affidavit. I deposited such envelope(s)
                         11
A MA RO | B AL D WI N




                                   with postage thereon fully prepaid to be placed in the United States Mail at
                                   Long Beach, California.
                         12       (By Facsimile) I served a true and correct copy by facsimile pursuant to C.C.P.
                                   1013(e), calling for agreement and written confirmation of that agreement or
                         13        court order, to the number(s) listed above or on attached sheet. Said
                                   transmission was reported complete and without error.
                         14
                                  (By Personal Service) I caused to be delivered by hand by _______________
                         15        to the interested parties in this action by placing the above mentioned
                                   document(s) thereof in envelope addressed to the office of the addressee(s)
                         16        listed above or on attached sheet.
                                  (By Overnight Courier) I served the above referenced document(s) enclosed
                         17        in a sealed package, for collection and for delivery marked for next day delivery
                                   in the ordinary course of business, addressed to the office of the addressee(s)
                         18        listed above or on attached sheet.
                                  (By E-Mail) I transmitted a copy of the foregoing documents(s) via e-mail to
                         19        the addressee(s).
                                  (By ECF) I hereby certify that I electronically transmitted the foregoing
                         20        document to the Clerk of Court using the ECF System for filing and transmittal
                                   of a Notice of Electronic Filing to the ECF registrants listed on the attached
                         21        sheet.
                         22        (State) I declare under penalty of perjury under the laws of the State of
                                    California that the foregoing is true and correct.
                         23
                                   (Federal) I declare that I am employed in the office of a member of the Bar of
                         24         this Court, at whose direction the service was made. I declare under penalty of
                                    perjury under the laws of the United States of America that the foregoing is true
                         25         and correct.
                         26         Executed on July 17, 2020, at Long Beach, California.
                         27
                                                                               MARTHA L. CASTRUITA
                         28
                        Case 2:19-cv-05437-CJC-MRW Document 33-1 Filed 07/17/20 Page 2 of 2 Page ID #:397



                                        Hamid Mottaghinejad v. Sprouts Farmers Market, Inc., et al.
                          1                      Case No. 2:19-cv-05437 CJC (MRWx)
                          2
                                                             SERVICE LIST
                          3

                          4   David Azizi, Esq.                       Attorneys for Plaintiff
                          5
                              Arthur Djougourian, Esq.
                              LAW OFFICES OF DAVID AZIZI
                          6
                              3435 Wilshire Blvd. #1800               Telephone: (310) 284-9600
                              Los Angeles, CA 90010                   Fax: (888) 400-8944
                          7                                           FOR ELECTRONIC SERVICE MUST
                          8
                                                                      EMAIL ALL THE FOLLOWING:

                          9
                                                                      Email: david@azizilawfirm.com
                                                                      Email: Karen@azizilawfirm.com
                                                                       jason@azizilawfirm.com;
    LL P




                         10
                                                                      marina@azizilawfirm.com;
                         11                                           ann@azizilawfirm.com;
A MA RO | B AL D WI N




                                                                      scott@azizilawfirm.com
                         12

                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
